DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/08/2020.  These drawings are acceptable.

Claims Status
Claims 1-18 are pending for examination in this Office action. 

Claim Objections
Claim 3 objected to because of the following informalities:  the claim is concluded with two periods "..".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (Tao; US 2019/0206255) in view of Huang (Huang; CN 105551110). .
As per claim 1, Tao teaches an apparatus for providing a warning about a vehicle in violation of a traffic signal, which is mounted in a nearby vehicle entering an intersection in a second direction (see e.g. FIG. 14 and para. [0209]), the apparatus comprising: 
a vehicle-to-everything (V2X) terminal configured to receive signal violation information of a front vehicle (receiving signal violation of illegal vehicle which is in front of vehicle 131; see e.g. para. [0193]), which enters the intersection in a first direction different from the second direction (the two vehicles enter the intersection from different directions; see e.g. FIG. 14), 
a controller configured to determine a risk of collision with the front vehicle using the signal violation information received from the V2X terminal (one or more controllers determining a risk of collision of one or more vehicles, entering the intersection [which are vehicles coming from front, rear and both side], with the illegal vehicle based on the received signal; see e.g. para. [0193] and [0218-220]); and a warning generator configured to generate a warning about the risk of collision according to a result of the determination received from the controller (generating the warning based on the risk; see e.g. para. [0193], [0199] and [0219-220]). 
Tao does not explicitly teach, in the same embodiment, receiving the signal violation from a rear vehicle driving behind the front vehicle through vehicle-to-vehicle (V2V) communication. Tao, however, teaches the information of the illegal vehicle information can be transmitted by at least one vehicle in a preset area; see e.g. [0209]. It would have been obvious to a skilled person that the preset area can include vehicles around the vehicle including but not limited to a rear vehicle. For example, Huang teaches determining a front vehicle is engaged in a traffic violation and communicating this information to one or more vehicles in vicinity (see e.g. page 2). 
Tao and Huang are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Tao and Huang for a system and/or method which may improve safety by mitigating a collision or dangerous situation for the vehicles in vicinity arising due to the traffic violation. 
As per claim 2, the apparatus of claim 1 as taught by Tao and Huang, wherein: the V2X terminal is further configured to receive intersection topography information (distance between one or more vehicles and the traffic light; see e.g. page 6 of Huang) and traffic light information (see e.g. para. [0213] of Tao) from a base station near the intersection through vehicle-to- infrastructure (V2I) communication (traffic control phase information at the current time such as the indication information, which is received from the base station 134; see e.g. FIG. 14 and para. [0213] of Tao); and the controller determines the risk of collision using the intersection topography information, the traffic light information, and the signal violation information, which are received from the V2X terminal (wherein the risk of collision would be determined based on all the gathered information and outputting notification or warning as discussed earlier; see e.g. para. [0193] and [0199] of Tao).
As per claim 3, The apparatus of claim 2 as taught by Tao and Huang, wherein the controller obtains information of a speed, a position, and a moving direction of the front vehicle from sensors mounted in the nearby vehicle (Tao teaches obtaining one or more information of the illegal vehicle including speed, position and direction; see e.g. para. [0185] and [0209-211]), obtains fusion information by fusing the information of the speed, position, and moving direction of the front vehicle (wherein one or more of the sensed information can be fused together as known in the art), the intersection topography information (distance between one or more vehicles and the traffic light; see e.g. page 6 of Huang), and the traffic lights (see e.g. para. [0213] of Tao), and determines the risk of collision with the front vehicle on the basis of the fusion information and the signal violation information (Tao teaches determining risk factor based on one or more information, which can be fusion of plurality of information, to generate warnings; see e.g. para. [0193] and [0199]). 
As per claim 4, the apparatus of claim 1 as taught by Tao and Huang, wherein Tao does not teach that the front vehicle is not equipped with a communication terminal to establish V2V communication with the nearby vehicle. 
Huang, however, teaches that a vehicle within angle of view is determined to be retrograde (see e.g. page 2, fourth paragraph), wherein it would have been obvious to a skilled person that retrograde vehicles, i.e. vehicles manufactured prior to 1999, are not equipped with V2V communication with the nearby vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Tao and Huang for a system and/or method which may carry out information regarding V2V capabilities in order to timely deliver one or more warnings to nearby vehicles which in turn may reduce collisions. 
As per claim 5, The apparatus of claim 1 as taught by Tao and Huang, wherein the controller determines the risk of collision by identifying whether the nearby vehicle and the front vehicle enter the intersection in different directions on the basis of information of a position, a speed, and a moving direction of the front vehicle, which are included in the signal violation information (as discussed earlier, Tao teaches that a first vehicle and the second vehicle enter the intersection from different directions, see e.g. FIG. 14, and signal violation information is received from a front vehicle as discussed in analysis of merits of claim 1, see e.g. para. [0193], wherein the determination can be made using one or more information including but not limited to speed, driving direction and position information; see e.g. para. [0209-210]).
As per claim 6, The apparatus of claim 5 as taught by Tao and Huang, wherein, during the determination of the risk of collision risk, the controller does not perform a process of calculating time of collision between the nearby vehicle and the front vehicle or a collision risk index using the information of the position, speed, and moving direction of the front vehicle (as discussed in analysis of merits of claim 5, collision risk determination and outputting warning is carried out based on one or more information including but not limited to position, speed, and moving direction, see e.g. para. [0193] and [0209-210], wherein time to collision is not determined during this).
As per claim 7, Tao teaches an apparatus for warning a vehicle in violation of a traffic signal, which is mounted in a rear vehicle entering an intersection in a first direction (see e.g. para. [0192—197], [0209] and FIG. 14), the apparatus comprising: 
a vehicle-to-everything (V2X) terminal configured to receive traffic light information from a base station near the intersection through vehicle-to-infrastructure (V2I) communication (detecting an illegal vehicle, see e.g. [0201-204], based on one or more parameters including traffic control phase information at the current time such as the indication information, which is received from the base station 134; see e.g. FIG. 14 and para. [0212-213]); 
a sensor unit configured to obtain sensing information by sensing a front vehicle driving in front of the rear vehicle (obtaining one or more information of the illegal vehicle including speed, position and direction; see e.g. para. [0185] and [0209-211]); and 
a controller configured to determine whether the front vehicle is in violation of a traffic signal at the intersection using the intersection topography information and the traffic light information, which are received from the V2X terminal, and the sensing information (one or more controllers determining whether the vehicle is in violation of the traffic signal at the intersection based on the received traffic light information and one or more sensors; see e.g. para. [0196-204]) and transmit signal violation information corresponding to a result of the determination to a nearby vehicle (see e.g. para. [0193]) a nearby vehicle entering the intersection in a second direction different from the first direction through the V2X terminal (see e.g. FIG. 14). 
Tao does not explicitly teach receiving intersection topography information, to determine whether the front vehicle is in violation of a traffic signal at the intersection using the intersection topography information. 
Tao, however, teaches the information of the illegal vehicle information can be transmitted by at least one vehicle in a preset area; see e.g. [0209]. It would have been obvious to a skilled person that the preset area can include vehicles around the vehicle including but not limited to a rear vehicle. For example, Huang teaches determining a front vehicle is engaged in a traffic violation and communicating this information to one or more vehicles in vicinity (see e.g. page 2). Furthermore, Tao teaches that a vehicle can be equipped with one or more sensors, i.e. radar, a visual detection device a time of flight (TOF) ranging detection device, to determine one or more conditions in front of the vehicle, see e.g. para. [0099-100]. It would have been obvious to a skilled person that a visual detection device based on information from the sensors and the indication information of the traffic light and the distance to intersection can determine whether signal violation is occurring or imminent.
Tao and Huang are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Tao and Huang for a system and/or method which may improve safety by mitigating a collision or dangerous situation for the vehicles in vicinity arising due to the traffic violation. 
As per claim 8, the apparatus of claim 7 as taught by Tao and Huang, wherein the controller obtains information of a speed, a position, and a moving direction of the front vehicle from the sensing information (obtaining one or more information of the illegal vehicle including speed, position and direction; see e.g. para. [0185] and [0209-211]) and determines whether the front vehicle is in violation of a traffic signal on the basis of fusion information obtained by fusing the information of the speed, the position, and the moving direction of the front vehicle, the intersection topography information, and the traffic light information (determining the vehicle is in violation based on the detected one or more information i.e. speed, location and direction of travel, see e.g. [0185], [0193], [0199] of Tao, wherein one or more of the sensed information can be fused together as known in the art).
As per claim 9, the apparatus of claim 7 as taught by Tao and Huang, wherein the controller generates the signal violation information, including information about a speed, position, and moving direction of the front vehicle, when the result of the determination reveals that the front vehicle is in violation of the traffic signal (as discussed in analysis of merits of claims 1 and 7, Tao teaches generating a signal violation information for a front vehicle and communicating that information to one or more vehicle  in form of a warning, see e.g. para. [0192-194], wherein the warning is about speed, position and moving direction of detected vehicle).
As per claim 10, it is interpreted and rejected as claim 1, furthermore Huang teaches determining that a front vehicle is engaged in a traffic violation and communicating this information to one or more vehicles in vicinity (see e.g. page 2).  
As per claim 12, The method of claim 11 as taught by Tao and Huang, wherein the transmitting of the signal violation information to the nearby vehicle through the V2X terminal comprises obtaining information of a speed, a position, and a moving direction of the front vehicle from the sensing information (obtaining one or more information of the illegal vehicle including speed, position and direction; see e.g. para. [0185] and [0209-211]) and determining whether the front vehicle is in violation of the traffic signal on the basis of fusion information obtained by fusing the information of the speed, the position, and the moving direction of the front vehicle, and the traffic light information (one or more controllers determining whether the vehicle is in violation of the traffic signal at the intersection based on the received traffic light information and one or more sensors; see e.g. para. [0196-204], wherein one or more detected information can be fused together to determine the violation as known in the art).
Tao does not explicitly teach receiving intersection topography information, to determine whether the front vehicle is in violation of a traffic signal at the intersection using the intersection topography information. 
Tao, however, teaches the information of the illegal vehicle information can be transmitted by at least one vehicle in a preset area; see e.g. [0209]. It would have been obvious to a skilled person that the preset area can include vehicles around the vehicle including but not limited to a rear vehicle. For example, Huang teaches determining a front vehicle is engaged in a traffic violation and communicating this information to one or more vehicles in vicinity (see e.g. page 2). Furthermore, Tao teaches that a vehicle can be equipped with one or more sensors, i.e. radar, a visual detection device a time of flight (TOF) ranging detection device, to determine one or more conditions in front of the vehicle, see e.g. para. [0099-100]. It would have been obvious to a skilled person that a visual detection device based on information from the sensors and the indication information of the traffic light and the distance to intersection can determine whether signal violation is occurring or imminent.
Tao and Huang are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Tao and Huang for a system and/or method which may improve safety by mitigating a collision or dangerous situation for the vehicles in vicinity arising due to the traffic violation. 
As per claim 13, the method of claim 10, wherein the generating of the warning comprises: receiving, traffic light information from a base station near the intersection using vehicle-to-infrastructure (V2I) communication (as discussed earlier, traffic indication information can be outputted by a base station 134; see e.g. para. [0213]) and; and determining, by a controller, a risk of collision using the traffic light information, and the signal violation information (as discussed earlier, one or more controllers can determine risk of collision based on location, speed and direction of travel, see e.g. para. [0209-211], and indication of light, see e.g. para. [0213]). 
Tao does not explicitly teach receiving, by a vehicle-to-everything (V2X) terminal of the nearby vehicle, intersection topography information, receiving the signal violation information from the rear vehicle through V2V communication, and the determining by the nearby vehicle controller. 
Tao does not explicitly teach, in the same embodiment, receiving the signal violation from a rear vehicle driving behind the front vehicle through vehicle-to-vehicle (V2V) communication. Tao, however, teaches the information of the illegal vehicle information can be transmitted by at least one vehicle in a preset area; see e.g. [0209]. It would have been obvious to a skilled person that the preset area can include vehicles around the vehicle including but not limited to a rear vehicle. For example, Huang teaches determining a front vehicle is engaged in a traffic violation and communicating this information to one or more vehicles in vicinity (see e.g. page 2). Huang further teaches receiving, by a vehicle-to-everything (V2X) terminal of the nearby vehicle, intersection topography information (distance between one or more vehicles and the traffic light; see e.g. page 6 of Huang), wherein Tao also teaches distance of vehicle from the intersection, see e.g. para. [000294-295], wherein the distance of vehicles from the intersection, speed, and direction of travel can determine whether the vehicle is intending to stop or run the traffic light in the intersection. As discussed earlier, Tao teaches determining a risk of collision, it would have been obvious to one of ordinary skill in the art that the controller for the determining is located in the receiving vehicle or a remote device depending on design requirement of the system i.e. more computation for the vehicle [device] or remote device is desired. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Tao and Huang for a system and/or method which may improve safety by mitigating a collision or dangerous situation for the vehicles in vicinity arising due to the traffic violation. 
As per claim 14, the method of claim 13 as taught by Tao and Huang, wherein the determining of the risk of collision comprises: obtaining information of a speed, a position, and a moving direction of the front vehicle from sensors mounted in the nearby vehicle (Tao teaches obtaining one or more information of the illegal vehicle including speed, position and direction; see e.g. para. [0185] and [0209-211]); obtaining fusion information by fusing the information of the speed, the position, and the moving direction of the front vehicle (wherein one or more of the sensed information can be fused together as known in the art), the intersection topography information (distance between one or more vehicles and the traffic light; see e.g. page 6 of Huang), and the traffic light information (see e.g. para. [0213] of Tao); and determining the risk of collision with the front vehicle on the basis of the fusion information and the signal violation information (Tao teaches determining risk factor based on one or more information, which can be fusion of plurality of information, to generate warnings; see e.g. para. [0193] and [0199]). 
As per claim 15, The method of claim 10 as taught by Tao and Huang, wherein Tao does not teach the front vehicle is not equipped with a communication terminal to establish V2V communication with the nearby vehicle. 
Huang, however, teaches that a vehicle within angle of view is determined to be retrograde (see e.g. page 2, fourth paragraph), wherein it would have been obvious to a skilled person that retrograde vehicles, i.e. vehicles manufactured prior to 1999, are not equipped with V2V communication with the nearby vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Tao and Huang for a system and/or method which may carry out information regarding V2V capabilities in order to timely deliver one or more warnings to nearby vehicles which in turn may reduce collisions. 
As per claim 16, The method of claim 10 as taught by Tao and Huang, wherein the generating of the warning about the risk of collision with the front vehicle comprises generating, the warning as soon as the signal violation information is received (risk of collision and associated warning about a potential collision is generated as discussed earlier, see e.g. para. [0193-198] and [0217-219]). Even though Tao teaches that the illegal vehicle is reported by the traffic control unit, see e.g. para. [0193], to a vehicle entering in preset area, see e.g. para. [0221], it would have been obvious to a skilled person that the warning can be generated and outputted by a vehicle to one or more vehicles in the nearby areas since it would depend on desired design of the system, i.e. more computation desired for vehicle or remote device. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688